Title: To Benjamin Franklin from Pierre Roussille, 30 March 1780
From: Roussille, Pierre
To: Franklin, Benjamin


Monsieur
a paris 30 mars 1780
Je me trouve malgré moi dans La nécessitte demprunter une plume etranger pour réclamer vos bontés, quelque jours avant mon depart pour me rendre a bordeau il m’est Survenu une indisposition qui ma totalement privé de Cet avantage pour une maladie qui Sest déclaré, dans Le principe est très Serieuse Ce qui me retient encore au Lit. Mes jours ont été pendant quelque tems en danger. Heureusement que Levenement n’a point justifie Les Craintes du Chirurgien je me trouve dans une état des plus tristes par Le dérangement de ma Sante privé de tout moyens pour me procurer Ce qui m’est Le plus nécessaires; j’ay fait écrire a Mr. Monfil, votre Corespondant pour qu’il vous informe de Ce dont jay eu L’honeur de vous entretenir, vos bontés a mon egard M’enhardisent a vous prier Monsieur de vouloir bien avoir quelqu’egard dans La Situation présente, ou je me trouve, Comme ayant apris par un de nos Mrs. que La dite fregattes avoit fait des prisses Considerables qui ont été Conduites a L’orient, vous M’aves donné des Marques distingués d’une ame bienfaisante dont j’espere que vous voudrés bien me Les Continuer en me faisant passer quelque peu d’argent pour fournir aux frais de ma maladie, je vous en tienderai Compte Sur Ce qui peut me revenir ainsi que des deux Louis dor que vous m’avés avancé pour fair ma route.
J’ay Lhoneur d’etre avec Le plus profond respect Monsieur votre très humble et très obeissant Serviteur
Roussille
Mon adresse est a Mr. rousille au Caffé de L’empereur rue vielle Monoye a paris 
Addressed: A Monsieur / Monsieur de franquelin / deputé du Congrets chés / Mr. De Chaumont en / Son hotel a passi
Notation: Roussille
